  8:20-cr-00333-BCB-SMB Doc # 121 Filed: 08/20/21 Page 1 of 1 - Page ID # 303




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20CR333
                                            )
      vs.                                   )
                                            )                   ORDER
LANCE HARPER and                            )
DALONTE FOARD,                              )
                                            )
                    Defendants.             )


      This matter is before the court on defendant Dalonte Foard’s Unopposed Motion
to Continue Trial [120]. Counsel was just recently appointed to represent the defendant
and needs additional time to review discovery. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [120] is granted, as
follows:

      1. The jury trial, for defendants Lance Harper and Dalonte Foard, now set for
         August 31, 2021, is continued to November 2, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and November 2, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: August 20, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
